Citation Nr: 1540464	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-26 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had recognized Guerrilla service from December 1944 to January 1946, and Regular Philippine Army service from January 1946 to June 1946.  The Veteran died in September 1959.  The appellant is the Veteran's adult son.


FINDINGS OF FACT

1.  The Veteran died in September 1959.

2.  The Veteran's surviving spouse died in March 2009.

3.  At the time of the surviving spouse's death, she was in receipt of dependency and indemnity compensation (DIC) benefits based on service-connected disability causing the death of the Veteran and aid and attendance allowance.

4.  The appellant, who contends that he is the child of the Veteran for VA purposes, was born in November 1949.

6.  Before attaining the age of 18 years, the appellant did not become permanently incapable of self-support.

7.  All monies due the appellant had been paid at the time of her death.


CONCLUSION OF LAW

There is no legal entitlement to accrued benefits.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. §§ 3.1000 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veterans Claims (Court or CAVC) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive, the VCAA does not apply.


Accrued Benefits Legal Criteria and Analysis

Under 38 U.S.C.A. § 5121(a), upon the death of a veteran's surviving spouse, periodic monetary benefits to which the individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death (referred to as "accrued benefits"), and due and unpaid, shall be paid to the veteran's "children."  38 U.S.C.A. § 5121(a)(3); 38 C.F.R. § 3.1000(a)(2).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. 
§ 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2014).

The provisions of 38 C.F.R. § 3.1000 provide that, except as provided in 38 C.F.R. § 3.1001 and § 3.1008, in cases where death occurred on or after December 1, 1962, periodic monetary benefits authorized under laws administered by the Department of Veterans Affairs, to which a payee was entitled at his death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to living persons in the order listed in 38 C.F.R. § 3.1000.  Claims for accrued benefits must be filed within one year after the date of a veteran's death. 38 C.F.R. § 3.1000(c).

Establishing that a person is a veteran's biological son or daughter is insufficient, in and of itself, to establish entitlement to accrued benefits under 38 U.S.C.A. 
§ 5121(a)(3) and 38 C.F.R. § 3.1000(a)(2).  Rather, it must also be shown that the claimant qualifies as a "child" for VA purposes.  For accrued benefits, the term "child" is defined, in pertinent part, as: [a]n unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) Who is under the age of 18 years; or (ii) Who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) Who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.  38 C.F.R. § 3.57(a).  See also 38 U.S.C.A. § 101(4)(A); 38 C.F.R. 
§ 3.1000(d)(2).

After review of the evidence of record, the Board finds that the appellant is not entitled to accrued benefits pursuant to 38 C.F.R. § 3.1000 because he is not a qualifying child for VA purposes.  As noted above, the term "child" for the purpose of VA benefits is defined as an unmarried child under the age of eighteen years; or before attaining the age of eighteen years became permanently incapable of self-support; and who is a child of a veteran at the time of the veteran's death.  
38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.1000(d)(2) (2014).  According to the May 2012 Application for Accrued Amounts Due a Deceased Beneficiary (i.e., VA Form 21-601), filed by the Veteran's adult son, the appellant (Veteran's son) was born in November 1949; therefore, he is now 65 years old and attained the age of 18 in 1967.  The evidence does not demonstrate, and the appellant has not contended, that before attaining the age of eighteen years, the appellant became permanently incapable of self-support.  Thus, the Board finds that the Veteran's son is not a "child" for VA purposes, so is not an eligible accrued benefits claimant, including for purposes of substitution. 

The Board further finds that the appellant is not entitled to reimbursement of his mother's last sickness and burial expenses.  VA regulation provides that the person who bore the expense of an individual's last sickness or burial is entitled to accrued benefits for reimbursement for such expenses.  See 38 C.F.R. §3.1000(a)(5).  Although the appellant submitted evidence showing that he paid his mother's last sickness and funeral expenses in the amount of 40,000 Philippine pesos, he is not entitled to reimbursement because there were no monies from VA owed to his mother at the time of her death.  As the law and not the evidence is dispositive on this issue, entitlement to accrued benefits must be denied due to lack of legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


